           Case 3:16-cv-06830-VC Document 553 Filed 12/11/20 Page 1 of 3



 1   Thomas T. Carmack (State Bar No. 229324)
     Email address: tom.carmack@arnoldporter.com
 2   ARNOLD & PORTER KAYE SCHOLER LLP
     3000 El Camino Real
 3   Five Palo Alto Square, Suite 500
     Palo Alto, California 94306
 4   Telephone:     (650) 319-4500
     Facsimile:     (650) 319-4700
 5
     Matthew M. Wolf (admitted pro hac vice)
 6   Email address: matthew.wolf@arnoldporter.com
     Edward Han (admitted pro hac vice)
 7   Email address: edward.han@arnoldporter.com
     Marc A. Cohn (admitted pro hac vice)
 8   Email address: marc.cohn@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 9   601 Massachusetts Ave., NW
     Washington, DC 20001-3743
10   Telephone:    (202) 942-5000
     Facsimile:    (202) 942-5999
11
     Attorneys for Defendants
12   BOSTON SCIENTIFIC CORPORATION and
     BOSTON SCIENTIFIC NEUROMODULATION
13   CORPORATION

14
                                UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN FRANCISCO DIVISION
17

18   NEVRO CORP.,                                   Case No. 3:16-cv-06830-VC

19                       Plaintiff,                 STIPULATION AND [PROPOSED]
                                                    ORDER REGARDING EXTENSION OF
20          v.                                      TIME FOR RESPONDING TO NEVRO’S
                                                    ADMINISTRATIVE MOTION TO FILE
21   BOSTON SCIENTIFIC CORPORATION and              UNDER SEAL (ECF NO. 543)
     BOSTON SCIENTIFIC
22   NEUROMODULATION CORPORATION,

23                       Defendants.

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER RE EXTENSION OF TIME          CASE NO. 3:16-CV-06830-VC
            Case 3:16-cv-06830-VC Document 553 Filed 12/11/20 Page 2 of 3



 1          Pursuant to N.D. Cal. Civil Local Rules 6-2 and 7-12, Plaintiff Nevro Corp. (“Nevro”) and
 2   Defendants Boston Scientific Corporation and Boston Scientific Neuromodulation Corporation
 3   (collectively, “BSC”), through their counsel of record, hereby stipulate and respectfully request an
 4   Order as follows.
 5          WHEREAS, on Monday, December 7, 2020, Nevro filed its Administrative Motion To File
 6   Under Seal Portions Of And Supporting Documents Of (1) Nevro’s Reply In Support Of Its
 7   Motion For Summary Judgment / Opposition To BSC’s Motion For Summary Judgment; (2)
 8   Nevro’s Reply In Support Of Motion To Strike Boston Scientific’s Undisclosed Invalidity
 9   Theories; And (3) Nevro’s Opposition To Boston Scientific’s Motion To Strike Expert Testimony
10   Related To The Precision System (“Nevro’s Motion to File Under Seal”) (ECF No. 543);
11          WHEREAS, pursuant to N.D. Cal. Civil Local Rule 79-5(e)(1), the deadline for BSC to file
12   a declaration in support of Nevro’s Motion to File Under Seal is Friday, December 11, 2020;
13          WHEREAS, the parties have agreed to stipulate and request that BSC’s deadline to file a
14   declaration in support of Nevro’s Motion to File Under Seal be extended by five (5) days to
15   Wednesday, December 16, 2020;
16          WHEREAS, this is the first extension that the parties have stipulated to or requested with
17   respect to this deadline;
18          WHEREAS, this extension does not alter the date of any event or any deadline already
19   fixed by Court order and has no impact on the case schedule;
20          NOW THEREFORE, the parties hereby stipulate and respectfully request that the Court
21   extend the deadline for BSC to file a declaration in support of Nevro’s Motion to File Under Seal
22   (ECF No. 543) by five (5) days, to Wednesday, December 16, 2020.
23

24

25

26

27

28

                                                       1
     STIPULATION AND [PROPOSED] ORDER RE EXTENSION OF TIME                    CASE NO. 3:16-CV-06830-VC
Case 3:16-cv-06830-VC Document 553 Filed 12/11/20 Page 3 of 3
